         Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

    YASHICA ROBINSON, M.D, et al.,

                          Plaintiffs,
                                                    CIVIL ACTION
    v.
                                                    Case No. 2:19-cv-365-MHT-SMD
    STEVEN MARSHALL, et al.,

                          Defendants.


                                        Joint Status Report

          Per the Court’s May 6, 2020 Order (Doc. No. 162), the Parties submit the following report

setting forth their joint position on the current status of Plaintiffs’ challenge to the “medical

restrictions” contained in the March 27, 2020 and the April 3, 2020 state health orders:

          1.     On March 30, 2020, Plaintiffs sought leave to file a Supplemental Complaint (Doc.

No. 72) and filed a Motion for Temporary Restraining Order and Preliminary Injunction (Doc. No.

73) against the medical restrictions in the March 27 Order. The Court granted both leave to file an

Amended Complaint and a Temporary Restraining Order the same day. Doc. Nos. 78, 83, 145.

          2.     Following a telephone conference with the Parties, on April 3 the Court modified

the Temporary Restraining Order. Doc. No. 111. That same day, the State issued the April 3 Order,

which contained the same medical restrictions. 1 Doc. No. 113. The April 3 Order was set to expire

at 5:00 p.m. on April 30, 2020. Id.




1
 Because the “medical restrictions” language continued in the March 27 Order merged into the
April 3 Order, the parties will refer to the April 3 Order as the operative order.
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 2 of 14



        3.     The Court conducted an evidentiary hearing on April 6 and granted the Preliminary

Injunction on April 12. Doc. Nos. 124, 138. Defendants appealed the Preliminary Injunction on

April 13 (Doc. No. 139) and filed a partial Motion to Dismiss on April 27. Doc. No. 156.

        4.     The April 3 Order expired at 5:00 p.m. on April 30, 2020.

        5.     On April 28, the State Health Officer issued an order effective April 30, 2020 at

5:00 P.M. until 5:00 P.M. on May 15, 2020, or until rescinded by the State Health Officer. See

Doc. No. 159-1 ¶¶ 1, 14–15. The April 28 Order contains different language regarding “medical

restrictions” than in ¶ 14 of the April 3 Order.

        6.     Specifically, the April 28 Order permits “dental, medical, and surgical procedures”

to proceed “unless the State Health Officer or his designee determines that performing such

procedures, or any category of them (whether statewide or regionally), would unacceptably reduce

access to personal protective equipment or other resources necessary to diagnose and treat COVID-

19.” See Doc. No. 159-1 ¶ 12.

        7.     On May 8, the State Health Officer issued an order amending the April 30 Order

(the “May 8 Order,” attached here as Exhibit A). The May 8 Order is effective until 5:00 P.M. on

May 22, 2020 or until rescinded by the State Health Officer. See May 8 Order ¶¶ 16–17.

        8.     The May 8 Order contains the same language concerning dental, medical, and

surgical procedures as contained in the April 28 Order. See id. ¶ 14.

        9.     The Parties agree that the April 12 Preliminary Injunction (Doc. No. 138) is now

moot to the extent it was tied to the pre-existing “medical restrictions” language, which has since

been lifted.

        10.    Accordingly, on May 5, the Parties submitted a joint motion to the Eleventh Circuit,

pursuant to Fed. R. Civ. App. 42(b) and 11th Cir. R. 42-1(a), to dismiss the State’s appeal (Doc.




                                                   2
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 3 of 14



No. 139) of the Preliminary Injunction (Doc. No. 138), and to transfer jurisdiction over any claim

for attorneys’ fees on appeal to this Court.

       11.     That same day, the Eleventh Circuit granted the Parties’ motion, dismissed the

State’s appeal of the Preliminary Injunction, and transferred consideration of attorney’s fees on

appeal to this Court. See Doc. No. 161 at 2.

       12.     Now that jurisdiction has returned to this Court, the Parties believe it would be

appropriate for this Court to dissolve the Preliminary Injunction as moot.

       13.     Defendants represent that they have no intention at this time to impose restrictions

on dental, medical, or surgical procedures in future emergency orders.

       14.     On the basis of the Defendants’ representation, the Parties are discussing the terms

of a joint dismissal without prejudice, pursuant to Fed. R. Civ. P. 41, of those portions of the First

Amended Complaint (Doc. No. 79) concerning the medical restrictions language in the now-

expired April 3 Order.

       15.     Accordingly, the Parties propose to file a joint motion to dismiss without prejudice

on or before 5:00 p.m. on May 22. If the Parties cannot come to an agreement on the terms of the

dismissal, the Parties will file a joint status report on or before 5:00 p.m. on May 22, laying out

the Parties’ respective positions on the appropriate resolution of the matter.


                                                  Respectfully submitted,

 Steve Marshall,                                  /s/Alexa Kolbi-Molinas
  Attorney General                                Alexa Kolbi-Molinas *
                                                  New York State Bar No. 4477519
 Edmund G. LaCour Jr. (ASB-9182-U81L)             Meagan Burrows *
  Solicitor General                               New York State Bar No. 5341904
 A. Barrett Bowdre (ASB-2087-K29V)                AMERICAN CIVIL LIBERTIES UNION
  Deputy Solicitor General                        FOUNDATION
                                                  125 Broad Street, 18th Floor
 /s James W. Davis                                New York, NY 10004



                                                  3
    Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 4 of 14



James W. Davis (ASB-4063-I58J)              akolbi-molinas@aclu.org
Brad A. Chynoweth (ASB-0030-S63K)           mburrows@aclu.org
Brenton M. Smith (ASB-1656-X27Q)            (212) 519-7845
  Assistant Attorneys General
                                            Randall C. Marshall
OFFICE OF ATTORNEY GENERAL                  ASB-3023-A56M
501 Washington Avenue                       P.O. Box 6179
Montgomery, Alabama 36130-0152              Montgomery, AL 36106-0179
Telephone: (334) 242-7300                   (334) 265-1747
Fax: (334) 353-8400                         rmarshall@aclualabama.org
Edmund.LaCour@AlabamaAG.gov
Barrett.Bowdre@AlabamaAG.gov                Attorneys for Plaintiffs Yashica Robinson,
Jim.Davis@AlabamaAG.gov                     M.D.,     Alabama      Women’s     Center,
Brad.Chynoweth@AlabamaAG.gov                Reproductive Health Services, and West
Brenton.Smith@AlabamaAG.gov                 Alabama Women’s Center

Counsel for Defendants Steve Marshall and   *Admitted Pro Hac Vice
State Health Officer Scott Harris




                                            4
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 5 of 14



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, I electronically filed the foregoing with the Clerk

of Court for the United States District Court for the Middle District of Alabama using the

CM/ECF system, thereby serving all counsel of record.

                                                     /s/ Randall Marshall
                                                     Randall Marshall
                                                     Attorney for Plaintiffs Yashica Robinson,
                                                     M.D., Alabama Women’s Center,
                                                     Reproductive Health Services, and West
                                                     Alabama Women’s Center




                                                5
Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 6 of 14




             EXHIBIT A
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 7 of 14



                       ORDER OF THE STATE HEALTH OFFICER
                     SUSPENDING CERTAIN PUBLIC GATHERINGS
                      DUE TO RISK OF INFECTION BY COVID-19

                                 (APPLICABLE STATEWIDE)

                                    AMENDED MAY 8, 2020


       WHEREAS Coronavirus Disease 2019 (COVID-19) has been detected in Alabama; and
       WHEREAS the appearance of COVID-19 in the State poses the potential of widespread
exposure to an infectious agent that poses significant risk of substantial harm to a large number
of people; and
       WHEREAS the State Board of Health has designated COVID-19 to be a disease of
epidemic potential, a threat to the health and welfare of the public, or otherwise of public health
importance; and
        WHEREAS on March 13, 2020, on recommendation of the State Health Officer, Kay
Ivey, Governor of the State of Alabama, declared a state public health emergency exists in the
State of Alabama; and
        WHEREAS on March 16, 2020, the Jefferson County Health Officer, in response to a
rapidly growing number of cases of COVID-19 being detected in Jefferson County, issued an
order suspending certain public gatherings in that county; and
       WHEREAS on March 17, 2020, the State Health Officer issued a similar order for
counties surrounding Jefferson, including Blount, St. Clair, Shelby, Tuscaloosa, and Walker
Counties, and
       WHEREAS on March 19, 2020, the State Health Officer issued an order, and on March
20, 2020, March 27, 2020, April 3, 2020, and April 28, 2020, amended orders, of statewide
application suspending certain public gatherings; and
        WHEREAS social-distancing and related measures remain necessary on a statewide
basis to prevent the spread of COVID-19; and
        WHEREAS Ala. Code § 22-2-2(4) authorizes the State Health Officer, on behalf of the
State Board of Health, to direct that conditions prejudicial to health in public places within the
State be abated;
       NOW THEREFORE, THESE PREMISES CONSIDERED, it is ordered that the
following Safer at Home order be implemented statewide:




                                                 1
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 8 of 14



       1. Recommendations for individuals. Effective April 30, 2020, at 5:00 P.M., all
individuals—and especially vulnerable persons—are encouraged to exercise personal
responsibility in slowing the spread of COVID-19 by:
   a. Minimizing travel outside the home, especially if sick;

   b. Wearing face coverings around people from other households when it is necessary to
      leave the home;

   c. Washing hands frequently with soap and water or hand sanitizer, especially after
      touching frequently used items or surfaces;

   d. Refraining from touching one’s face;

   e. Sneezing or coughing into a tissue, or the inside of one’s elbow; and

   f. Disinfecting frequently used items and surfaces as much as possible.

       “Vulnerable persons” means individuals 65 years and older or individuals with serious
underlying health conditions, including high blood pressure, chronic lung disease, diabetes,
obesity, asthma, and those whose immune system is compromised such as by chemotherapy for
cancer and other conditions requiring such therapy.

        2. Quarantine for infected persons. Effective immediately, any person who has tested
positive for COVID-19—other than institutionalized persons—shall be quarantined to their place
of residence for a period of 14 days, or other period of time as directed by the State Health
Officer, or his designee, after receiving positive test results. Any person quarantined pursuant to
this provision shall not leave their place of residence for any reason other than to seek necessary
medical treatment. Any person requiring assistance while under quarantine may contact
Alabama Voluntary Organizations Active in Disaster, http://alvoad.communityos.org/cms. While
under quarantine, the person shall take precautions as directed by his or her health care provider
or the Alabama Department of Public Health to prevent the spread of the disease to others.

        3. Non-work related gatherings. Effective May 11, 2020, all non-work related
gatherings of any size that cannot maintain a consistent six-foot distance between persons from
different households are prohibited.
         Organizers of religious gatherings are strongly encouraged to read and implement the
Alabama Department of Public Health’s “Guidelines for Places of Worship,” available at
https://alabamapublichealth.gov/covid19/assets/cov-sah-worship.pdf.

        4. Protections for employees. Effective May 11, 2020, and unless otherwise permitted or
required by this order, all employers shall take reasonable steps, where practicable as work duties
permit, to protect their employees by:
   a. maintaining six feet of separation between employees;


                                                2
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 9 of 14



    b. regularly disinfecting frequently used items and surfaces;

    c. encouraging handwashing;

    d. preventing employees who are sick from coming into contact with other persons;

    e. facilitating remote working arrangements; and

    f. minimizing employee travel.

       In addition to complying with the requirements of this paragraph, employers are strongly
encouraged to read and implement the Alabama Department of Public Health’s “Guidelines for
Safeguarding All Businesses,” available at https://alabamapublichealth.gov/covid19/assets/cov-
sah-businesses.pdf.

        5. Protections for customers, etc. Effective May 11, 2020, and unless otherwise
permitted or required by this order, the operator of any business, government office, or other
establishment open to the public shall take reasonable steps, where practicable, to protect their
customers, constituents, or other guests by:
    a. maintaining six feet of separation between such persons (except for those persons who
       share the same household); and

    b. regularly disinfecting frequently used items and surfaces.

         6. Retailers. Effective May 11, 2020, all retail stores shall comply with the following
rules:
    a. Emergency maximum occupancy rate. Occupancy shall be limited to no more than 50
       percent of the normal occupancy load as determined by the fire marshal. This
       “emergency maximum occupancy rate” shall be posted in a conspicuous place, and
       enough staff shall be posted at the store entrances and exits to enforce this requirement.

    b. Social distancing. An employee of the retail store may not knowingly allow customers or
       patrons to congregate within six feet of a person from another household.

    c. Sanitation. The retail store shall take reasonable steps to comply with guidelines on
       sanitation from the Centers for Disease Control and Prevention (CDC) and the Alabama
       Department of Public Health.

        7. Close-contact service providers. Effective May 11, 2020, close-contact service
providers—such as barber shops, hair salons, waxing salons, threading salons, nail salons and
spas, body art facilities, tattoo services, and massage therapy establishments and services—shall
comply with the following rules:
    a. Social distancing. Employees shall not knowingly allow clients or persons
       accompanying a client to congregate within six feet of a person from another household.

                                                  3
    Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 10 of 14



   b. Facial coverings. Each employee shall wear a mask, or other facial covering that covers
      his or her nostrils and mouth, at all times while providing services within 6 feet of a
      client.

   c. Hand sanitation.

         (i)   Employees shall wash their hands thoroughly with soap and water immediately
               before providing services within 6 feet of a client.

        (ii)   Employees of all close-contact service providers are encouraged—and employees
               providing nail services or facial services are required—to wear gloves when
               providing services within 6 feet of a client. To the extent employees wear gloves
               when providing services, they should use a new pair of gloves for each client and
               should put them on immediately after washing their hands.

        In addition to complying with the requirements of this paragraph, close-contact service
providers are strongly encouraged to read and implement the Alabama Department of Public
Health’s “Guidelines for Close Contact Personal Service Businesses,” available at
https://alabamapublichealth.gov/covid19/assets/cov-sah-close-contact.pdf.

       8. Athletic facilities. Effective May 11, 2020, athletic facilities—such as fitness centers
and commercial gyms, spas, and yoga, barre, and spin facilities—shall comply with the
following rules:
   a. Social distancing.

         (i)   Employees shall not knowingly allow patrons or guests to congregate within six
               feet of a person from another household.

        (ii)   Employees shall not knowingly allow patrons or guests to participate in any of the
               athletic activities prohibited in paragraph 9—including sports that involve
               interaction with another person of closer than 6 feet and activities that require use
               of shared sporting apparatus and equipment.

       (iii)   Employees must take reasonable steps to prevent people from congregating in
               lobby areas, break rooms, and other common areas.

   b. Limits on facility access. An athletic facility must limit facility occupancy to 50 percent
      of the normal occupancy load as determined by the fire marshal. Athletic facilities must
      also prohibit patrons and guests from accessing showers, hot tubs, steam rooms, lockers,
      saunas and other recreational water or spa facilities. Pools may be open subject to the
      social-distancing rules of this paragraph.

   c. Facial coverings. Each employee shall wear a mask or other facial covering that covers
      his or her nostrils and mouth at all times while in regular interaction with clients or
      guests.

                                                 4
    Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 11 of 14



         In addition to complying with the requirements of this paragraph, operators of athletic
facilities are strongly encouraged to read and implement the Alabama Department of Public
Health’s “Guidelines for Athletic Facilities,” available at
https://alabamapublichealth.gov/covid19/assets/cov-sah-athletic-facilities.pdf.
       9. Higher-risk businesses and activities. Effective May 11, 2020, and notwithstanding
any other provision of this order, the following businesses, venues, and activities shall not take
place or be closed to spectators, audience members, or members of the public to which these
businesses, venues, and activities are normally open:
   a. Entertainment venues as follows:

         (i)   Night clubs

        (ii)   Bowling alleys

       (iii)   Arcades

       (iv)    Concert venues

        (v)    Theaters, auditoriums, and performing arts centers

       (vi)    Tourist attractions (including museums and planetariums)

       (vii)   Racetracks

      (viii)   Indoor children’s play areas

       (ix)    Adult entertainment venues

        (x)    Casinos

       (xi)    Bingo halls

       (xii)   Venues operated by social clubs

   b. Athletic activities as follows:

         (i)   Sports that involve interaction with another person of closer than 6 feet

        (ii)   Activities that require use of shared sporting apparatus and equipment

       (iii)   Activities on commercial or public playground equipment

       10. Beaches. Effective May 11, 2020, anyone using the beaches must maintain a
consistent six-foot distance between himself or herself and all persons from a different
household. For purposes of this section, the term “beach” means the sandy shoreline area
abutting the Gulf of Mexico, whether privately or publicly owned, including beach access points.
                                                 5
     Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 12 of 14



        11. Senior Citizen Centers. Effective March 20, 2020, all regular programs at Senior
Citizen Centers shall be ended except that Senior Citizen Centers and their partners are urged to
assure that their clients continue to receive needed meals via curbside pick-up or delivery.
        12. Educational institutions and child day care facilities. Effective March 20, 2020,
the following shall be closed:
    a. In-person instruction or classes at all schools, public and private, including but not
       limited to: elementary, secondary, postsecondary, technical, or specialty schools, and
       colleges and universities.

            (i) This order is not intended to prevent any employers from making continued
                necessary staffing decisions. Employers are authorized to advise employees to
                work from home or maintain flexible work schedules. If working from home is
                not feasible, the employee should practice social distancing, maintaining
                consistent six-foot distance between persons, for the duration of this order and
                follow public health guidelines.

            (ii) This order shall not apply to daytime special activities programs provided by local
                 boards of education for children, ages 6 through 12 as of March 13, 2020, of first
                 responders (including EMS and fire services) and licensed health-care providers
                 and their essential employees; and essential employees of the following categories
                 of employers: state and local governments, law enforcement, hospitals, nursing
                 home/long-term care facilities, (including assisted living and specialty-care
                 assisted living facilities), end-stage renal disease treatment centers, pharmacies,
                 and grocery stores. In these special activities programs, 12 or more children shall
                 not be allowed in any one room at the same time, and operators of these programs
                 are encouraged to use enhanced sanitation practices consistent with guidance from
                 the CDC and the Alabama Department of Public Health.

    b. Facilities providing child day care, including any child day care facility described in Ala.
       Code § 38-7-2, at which 12 or more children are in a room or other enclosed space at the
       same time. Center employees are encouraged to use enhanced sanitation and social-
       distancing practices consistent with guidance from the CDC and the Alabama
       Department of Public Health. This Order does not change the Minimum Standards for
       Day Care promulgated by the Alabama Department of Human Resources, except that 12
       or more children shall not be allowed in a room or other enclosed space at the same time.

       13. Hospitals and similar institutions. Effective March 20, 2020, all Hospitals and
Nursing Home/Long Term Care Facilities (including Assisted Living and Specialty Care
Assisted Living Facilities) shall prohibit visitation of all visitors, as defined by the facility, and
non-essential health care personnel, except for certain compassionate care situations such as
maternity, end-of-life, and support for persons with disabilities.
       14. Medical procedures. Effective April 30, 2020, at 5:00 P.M., dental, medical, or
surgical procedures may proceed unless the State Health Officer or his designee determines that

                                                   6
    Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 13 of 14



performing such procedures, or any category of them (whether statewide or regionally), would
unacceptably reduce access to personal protective equipment or other resources necessary to
diagnose and treat COVID-19. Providers performing these procedures shall follow all applicable
COVID-19-related rules adopted by a state regulatory board or by the Alabama Department of
Public Health. In the absence of such rules, providers should take reasonable steps to comply
with applicable COVID-19-related guidelines from the Centers for Medicare and Medicaid
Services (CMS) and the CDC, including “Re-opening Facilities to Provide Non-emergent Non-
COVID-19 Healthcare: Phase I” from CMS, available at
https://www.cms.gov/files/document/covid-flexibility-reopen-essential-non-covid-services.pdf,
and “Infection Control Guidance for Healthcare Professionals about Coronavirus (COVID-19)”
from the CDC, available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/infection-
control.html.
        15. Restaurants and similar establishments. Effective May 11, 2020, all restaurants,
bars, breweries, or similar establishments shall operate as follows:
   a. Such establishments may continue to offer food for take-out or delivery provided the
      social distancing protocols, including maintaining a consistent six-foot distance between
      persons, are followed.

   b. Such establishments are strongly encouraged to offer online ordering and curbside pick-
      up of food.

   c. Hospital food service areas are excluded from this order provided they have their own
      social distancing plan.

   d. Insofar as such establishments offer on-premises consumption of food or drink, they must
      limit the party size at tables to no more than eight persons and maintain at least six feet of
      separation between people seated at different tables, booths, chairs, or stools.

   e. Each employee shall wear a mask or other facial covering that covers his or her nostrils
      and mouth at all times while in regular interaction with patrons or guests.

   f. Such establishments must disallow self-service by guests at drink stations, buffets, or
      salad bars.

         In addition to complying with the requirements of this paragraph, establishments subject
to this paragraph are strongly encouraged to read and implement the Alabama Department of
Public Health’s “Guidelines for Restaurants and Bars,” available at
https://alabamapublichealth.gov/covid19/assets/cov-sah-restaurants-bars.pdf.
       16. Duration. This Order shall remain in full force and effect until 5:00 P.M. on May 22,
2020. Prior to 5:00 P.M. on May 22, 2020, a determination shall be made whether to extend this
Order—or, if circumstances permit, to relax this Order.


                                                 7
    Case 2:19-cv-00365-MHT-JTA Document 163 Filed 05/15/20 Page 14 of 14



        17. Preemption. To the extent this Order conflicts with any order previously issued by
the State Health Officer concerning COVID-19 mitigation measures, this Order supersedes and
preempts the conflicting provisions of the previously issued order effective on the dates specified
above. This Order also supersedes and preempts all orders previously issued by the Jefferson and
Mobile County Health Officers concerning COVID-19 mitigation measures, and this Order shall
remain in full force and effect until rescinded or modified by order of the State Health Officer or
its expiration. After the date this order is issued, the Jefferson and Mobile County Health
Officers are authorized, after approval by the State Health Officer, to implement more stringent
measures as local circumstances require.
      This Order also supersedes and preempts any county and municipal orders or ordinances,
whenever adopted, that purport to impose less stringent COVID-19-related curfew or quarantine
measures.
                                             Done on this 8th day of May, 2020.




                                             _________________________
                                             Scott Harris, M.D., M.P.H.
                                             State Health Officer




                                                8
